UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA



 DUANE JOSEPH JOHNSON,

        Petitioner,
               v.                                     Civil Action No. 10-178 (JEB)
 E.D. WILSON,

        Respondent.


                                         ORDER

      For the reasons set forth in the accompanying Memorandum Opinion, the Court

ORDERS that:

      1. The Report and Recommendation filed by Magistrate Judge G. Michael Harvey is

          ADOPTED; and, consequently,

      2. Petitioner’s Third Verified Amended [42] Petition for Writ of Habeas Corpus is

          DISMISSED WITH PREJUDICE.

IT IS SO ORDERED.



                                                 /s/ James E. Boasberg
                                                 JAMES E. BOASBERG
                                                 United States District Judge


Date: October 25, 2018




                                             1